Per Curiam.

The appellants, residing in Hancock county and presently served by the Ohio Associated Telephone Company, filed with the Public Utilities Commission a complaint as to inadequate service and asked that they be allowed to subscribe to and secure the service of the Ada exchange owmed and operated by the Lima Telephone & Telegraph Company.
The latter company filed an answer alleging that the territory involved lies in the Jenera exchange area of the Ohio Associated Telephone Company, which area the Lima company has never served, and praying that the complaint be dismissed.
The Ohio Associated Telephone Company filed an answer denying that the service is inadequate and insufficient, averring that such company has facilities available for the rendition of service within the territory in question and is ready and willing to serve such territory, and praying that the complaint be dismissed.
The cause is in this court on appeal from an order of the Public Utilities Commission dismissing the complaint.
Prom a consideration of the record it does not appear that the order of the commission is unlawful or unreasonable and' it is, therefore, affirmed.

Order affirmed.

Wbygandt, C. J., Zimmerman, Stewart, Middleton, Taet, Matthias and Hart, JJ., concur.